DETAILED ACTION
This action is in response to the application filed 8/31/2020 and subsequent amendment filed 4/12/2021.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al. (US 2008/0086379), hereinafter Dion, in view of Childs et al. (US 2014/0157300), hereinafter Childs.

As per claim 1, Dion teaches the following:
a system comprising: 
a network interface, (see Fig. 7, 90); 
at least one processor, (see Fig. 72); 
at least one tangible, non-transitory computer-readable medium, (see Fig. 7, 76); and 
program instructions stored on the at least one tangible, non-transitory computer-readable medium that, when executed by the at least one processor, cause the system to perform functions comprising: 
causing a web browser on a computing device to display one or more first elements, the first elements configured to receive account credentials, (see Fig. 22); 
receiving, via the web browser, data representing a particular set of account credentials.  As Dion teaches in paragraph [0189], and corresponding Fig. 22, a user enters an e-mail address and password into the interface; 
determining that the particular set of account credentials corresponds to a particular media playback system from among a plurality of media playback systems corresponding to respective account credentials, wherein the particular media playback system comprises one or more playback devices, and wherein the plurality of media playback systems comprise respective playback devices.  As Dion shows in Fig. 9, and corresponding paragraph [0114], a “zone” may be equipped with a set of speakers, i.e. a media playback system (zone) comprises one or more playback devices (speakers) and the plurality of playback systems (multiple zones) comprises respective playback devices (speakers of corresponding zones); 
causing the web browser to display one or more second elements, the second elements comprising representations of playable audio items, wherein the playable audio items comprise at least one of (i) audio tracks or (ii) playlists of audio tracks.  As Dion teaches in paragraph [0190], and corresponding Fig. 23, upon a successful log-on, a screen may present playlists of audio tracks.  Further see Fig. 4B, 432, where a user may be presented with a list of searched for music; and
 adding, via the network interface, the playable audio items to a playback queue corresponding to at least one playback device in the particular media playback system.  As Dion shows in Fig. 11, upon a user selecting a song 143 and an output location 145, the song is queued for playing in the selected zones 151.
While Dion teaches allowing users to select a particular playback system, (see Fig. 11, step 145), Dion does not explicitly teach of account credentials corresponding to particular playback systems.  In a similar field of endeavor, Childs teaches of a method of selecting media files of a source device to be played at a destination device (see Childs abstract).  Childs further teaches in paragraphs [0026] that available source media devices may be tied to cloud accounts and in paragraph [0030] that available destination devices may be determined in a similar fashion.  Childs further teaches in paragraph [0029] that available source devices are presented as a list which may be selected by a user, suggesting that destination devices may be displayed in a similar list.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user accounts of Dion with the user accounts with corresponding available destination devices of Childs.  One of ordinary skill would have been motivated to have made such modification because as Childs teaches in paragraph [0027], such account parameters benefit a user by increasing security by only allowing “authorized” users access certain destination devices.

Regarding claim 2, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
the functions further comprise: causing, via the network interface, the at least one playback device to play back at least a portion of the playback queue, wherein the at least one playback devices streams audio items from the portion of the playback queue from respective network locations corresponding to each audio item.  As Dion teaches in paragraph [0108], “requested songs may be streamed to a jukebox. It will be appreciated that streamed media may originate at a dedicated server, a network of streaming servers, from a jukebox or jukeboxes (such as peer-to-peer or multipeer downloading), etc.

Regarding claim 3, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
adding the playable audio items to the playback queue corresponding to at least one playback device in the particular media playback system comprises sending, via the network interface, instructions to add at least a portion of the playback queue to a representation of the playback queue stored in data storage of a group coordinator of the at least one playback device.  As Dion shows in Fig. 10, and corresponding paragraph [0119], a jukebox may have a plurality of “dummy” terminals 137 in different zones.  Therefore, jukebox 133 is interpreted to be a “group coordinator”.  Further see Fig. 13 for a “representation of a playback queue”.

Regarding claim 4, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
the functions further comprise: 
causing the web browser to display one or more third elements, the third elements comprising representations of playback devices in the particular media playback system, wherein the playback devices in the particular media playback system are connected to a given local area network.  As Dion teaches in paragraph [0122], and corresponding Fig. 11, “the user is instructed to select a song 143, and select one or more zones 145 in which the song is to be played.  Dion further teaches in paragraph [0119], a jukebox and one or more “dummy” terminals are in communication; and 
receiving, via the web browser, data representing a selection of multiple playback devices from among the playback devices of the particular media playback system, wherein adding the playable audio items to the playback queue corresponding to the at least one playback device in the particular media playback system comprises adding the playable audio items to a playback queue corresponding to the multiple playback devices based on receiving the data representing the selection of the multiple playback devices.  As Dion teaches in paragraph [0115], “the user may elect to have a song played in more than one of the zones 121, 123, 125.

Regarding claim 5, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
receiving, via the web browser on the computing device, a request for a particular web page, wherein the particular web page comprising the one or more first elements, and wherein causing the web browser on the computing device to display one or more first elements comprises causing the web browser on the computing device to display one or more first elements based on receiving the request for the particular web page.  As Dion teaches in paragraph [0189], and corresponding Fig. 22, a login page (one or more first elements) would be navigated to via a web browser.

Regarding claim 7, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
causing the web browser to display the one or more second elements comprises causing the web browser to display a first web page comprising the one or more second elements, and wherein the functions further comprise: after adding the playable audio items to the playback queue, updating the first web page to indicate that the playable audio items are queued in the playback queue.  Dion shows in Fig. 19A that a song queue is presented to users S1902 and updated as songs are added S1912.  As Dion further shows in Fig. 19B, available songs for voting (selections) may be presented to users.  Further see paragraph [0098], where Dion teaches programming a playlist may occur via the web (web page).
  
Regarding claim 8, modified Dion teaches the system of claim 1 as described above.  Dion further teaches the following:
wherein the functions further comprise: 
causing an additional web browser on an additional computing device to display the one or more first elements.  As Dion teaches in paragraph [0189], and corresponding Fig. 22, a user enters an e-mail address and password into the interface. As Dion further shows in Figs. 23 and 24, each user account has corresponding profiles with music playlists; 
receiving, via the web browser, data representing an additional set of account credentials.  As shown in Figs. 22-24, a second user may log into the system and be provided a second set of profile information; 
determining that the additional set of account credentials corresponds to another media playback system from among the plurality of media playback systems corresponding to respective account credentials, wherein the another media playback system comprises one or more additional playback devices; 
causing the additional web browser to display the one or more second elements, the second elements comprising additional representations of additional playable audio items.  As Dion shows in Fig. 23, 2302, a logged in user may be presented “My Playlists”, which suggests playlists associated with that particular user account.  Therefore, a second different user account would have different “My Playlists”; and 
adding, via the network interface, the additional playable audio items to an additional playback queue corresponding to at least one additional playback device in the additional media playback system.  As Dion shows in Fig. 13, each playback system (zone) has a corresponding queue which may differ from one another.  
However, as described above, Dion does not explicitly teach of account credentials corresponding to particular playback systems.  Childs teaches in paragraphs [0026] that available source media devices may be tied to cloud accounts and in paragraph [0030] that available destination devices may be determined in a similar fashion.  Childs further teaches in paragraph [0029] that available source devices are presented as a list which may be selected by a user, suggesting that destination devices may be displayed in a similar list.  As source and destination devices may be associated to different user accounts, it suggests a first user account may be presented with different possible destination devices from a second user account.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user accounts of Dion with the user accounts with corresponding available destination devices of Childs.  One of ordinary skill would have been motivated to have made such modification because as Childs teaches in paragraph [0027], such account parameters benefit a user by increasing security by only allowing “authorized” users access certain destination devices.

	As per claim 9, the limitations of claim 9 are substantially similar to those of claim 1 are rejected using the same reasoning.

Regarding claims 10-13, 15, and 16, modified Dion teaches the method of claim 9 as described above.  The remaining limitations of claims 10-13, 15, and 16 are substantially similar to those of claims 2-5, 7, and 8 respectively and are rejected using the same reasoning.

As per claim 17, the limitations of claim 17 are substantially similar to those of claim 1 and are rejected using the same reasoning.  The examiner would like to further note that independent claims 9 and 17 are both method claims directed to substantially similar limitations.

Regarding claims 18-20, modified Dion teaches the method of claim 17 as described above.  The remaining limitations of claim 18-20 are substantially similar to those of claims 2-4 respectively and are rejected using the same reasoning.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion in view of Childs as applied to claims 1 and 9 above, and further in view of Somekh et al. (US 2013/0275611), hereinafter Somekh.

Regarding claim 6, modified Dion teaches the system of claim 1 as described above.  However, Dion does not explicitly teach of identifying items from streaming audio services.  In a similar field of endeavor, Somekh teaches of streaming media to user devices, see abstract.  Somekh further teaches the following:
the functions further comprise: identifying the playable audio items from streaming audio services added to the particular media playback system.  As Somekh teaches in paragraph [0003], media streaming services may be monitored to identify media content.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed have modified the media of Dion with the media items identified from streaming services of Somekh.  One of ordinary skill would have been motivated to have made such modification because As Somekh teaches in paragraph [0002], such identification of content would benefit a user of Dion by foregoing a user having to “tune in” to each media stream to locate desired content.

Regarding claim 14, modified Dion teaches the method of claim 17 as described above.  The remaining limitations of claim 14 is substantially similar to those of claims 6 and is rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175